DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 5, 12, 19, and 26 are amended.
Claims 4, 6, 8-10,18, 20, and 22-25 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1-3, 5, 7, 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mack (US 20120210498) in view of Al-Ali (US 20170055896 A1).

In claim 1, Mack discloses  an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10) for use in hazardous or potentially hazardous environments (Par. 2 “hazardous areas” “construction” “manufacturing), configured to receive power (Par. 13), the article of PPE comprising: a first sensor (Fig. 6 102s, Fig. 3 30)  that detects using real time data (Par. 11 “real-time”) whether the article of PPE is being worn by a worker (abstract “worn”) working in a hazardous or potentially hazardous environment (Par. 2 “hazardous areas” “construction” “manufacturing); a second sensor (Fig. 6 102s, Fig. 3 30, 20); detects whether the article of PPE is in active use (Par. 13 “detects that the helmet…is in place on head”), wherein active use corresponds to the power being supplied to the article of PPE (Par. 13. “preventing battery power to the sensor… helmet not in place”); a processing module (Fig. 3, 58, Fig. 6 112) configured to measure a first cumulative amount of time that the article of PPE is being worn by the worker (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn); one or more clocks that measure the first cumulative amount of time that the article of PPE is being worn by the worker of the article of PPE based on the real time data from the first sensor (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn) and memory configured to store usage data associated with the article of PPE, wherein usage data includes the first cumulative amount of time the article of PPE has been worn by the worker of PPE (Par. 47); and a communications module for wirelessly transmitting the usage data stored in the memory in real time to a device separate from the article of PPE (Fig. 3, 52 Fig. 6 120).
Mack does not explicitly disclose a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the worker over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE;; determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed. (Emphasis added)
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use over the service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active” “recorded duration of time that the sensor 102 has been active can serve to detect when a sensor 102 has been refurbished to operate beyond its intended service life”); determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the worker over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed based on the teachings of Al-Ali in the system of Mack because it can advantageously issue notifications and/or alerts to the worker that the sensor is nearing the end of service life (Al-Ali par. 201) thus leading to an improved system.

In claim 2, Mack discloses wherein the article of PPE is one of: a mask, a respirator, a hard hat, a welding helmet, protective hearing muffs, an eye protector, protective clothing, safety footwear or a fall protection harness (Fig. Fig. 1, Fig. 5, hard hat, protective clothing).

In claim 3, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).

In claim 5, Mack discloses a sealing membrane in contact with the skin of the worker when the worker is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with forehead), wherein the first sensor is disposed in the sealing membrane in order to sense contact of the sealing membrane with the skin of the worker(Par. 46 “membranes”).

In claim 7, Mack discloses all of claim 6. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting whether the article of PPE is powered “ON” (Par. 13).
In claim 11, Mack discloses wherein the processor disables the device’s ability to power “ON” if the device is not being worn (Par. 13).

In claim 26, Mack discloses a method comprising: detecting whether an article of personal protective equipment (PPE) for use in hazardous or potentially hazardous environments (Par. 2 “hazardous areas” “construction” “manufacturing), is being worn by a worker (Par. 13) working in a hazardous or potentially hazardous environment (Par. 2 “hazardous areas” “construction” “manufacturing); detecting whether the article of PPE is in active use, wherein active use corresponds to power being supplied to the article of PPE (Par. 13 examiner considers the sesnors being unpowered when not worn to be said active use corresponds to power being supplied); measuring a first cumulative amount of time that the article of PPE is being worn by the worker (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn); storing usage data associated with the article of PPE, wherein usage data includes the first cumulative amount of time the article of PPE has been worn by the worker (Par. 47).
Mack does not explicitly disclose over a service life of the article of PPE; measuring a first cumulative amount of time the article of PPE has been worn by the worker over the service life of the article of PPE, a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; wherein usage data includes the second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; determining, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disabling the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed.
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”) over the service life of the article of PPE (Par. 201 “recorded duration of time that the sensor 102 has been active can serve to detect when a sensor 102 has been refurbished to operate beyond its intended service life”); determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have over a service life of the article of PPE; measuring a first cumulative amount of time the article of PPE has been worn by the worker over the service life of the article of PPE, a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; wherein usage data includes the second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; determining, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disabling the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed based on the teachings of Al-Ali in the system of Mack because it can advantageously issue notifications and/or alerts to the user that the sensor is nearing the end of service life (Al-Ali par. 201) thus leading to an improved system.


Claims 12-17, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mack in view of Al-Ali and in further view of Tobias (US 20150020800).

In claim 12, Mack discloses  an article of personal protective equipment (PPE) (Fig. 1, 11, Fig. 5, 10) for use in hazardous or potentially hazardous environments (Par. 2 “hazardous areas” “construction” “manufacturing), configured to receive power (Par. 13), the article of PPE comprising: a first sensor (Fig. 6 102s, Fig. 3 30)  that detects using real time data (Par. 11 “real-time”) whether the article of PPE is being worn by a worker (Par. 13) working in a hazardous or potentially hazardous environment (Par. 2 “hazardous areas” “construction” “manufacturing); a second sensor (Fig. 6 102s, Fig. 3 30, 20); detects whether the article of PPE is in active use (Par. 13 “detects that the helmet…is in place on head”), wherein active use corresponds to the power being supplied to the article of PPE (Par. 13. “preventing battery power to the sensor… helmet not in place”); a processing module (Fig. 3, 58, Fig. 6 112) configured to measure a first cumulative amount of time that the article of PPE is being worn by the worker (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn); one or more clocks that measure the first cumulative amount of time that the article of PPE is being worn by the worker of the article of PPE based on the real time data from the first sensor (Par. 47 examiner considers a list of data pertaining to the times of day the PPE was worn to be a cumulative amount of time the article was worn) and memory configured to store usage data associated with the article of PPE, wherein usage data includes the first cumulative amount of time the article of PPE has been worn by the worker of PPE (Par. 47); and a communications module for wirelessly transmitting the usage data stored in the memory in real time to a device separate from the article of PPE (Fig. 3, 52 Fig. 6 120).
Mack does not explicitly disclose  an environmental sensor that detects an environmental factor and storing “information indicative of the environmental factor”; a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the worker over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE; determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed. (Emphasis added)
Al-Ali teaches a wearable device (Fig. 1a 102) with a sensor that detects whether the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); an amount of time that the article PPE is being worn by the user over a service life of the article of PPE (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); the cumulative amount of time the article of PPE is in active use based on second data from the second sensor (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”); cumulative amount of time the article of PPE is in active use (Par. 201, “records on the storage device 204 the duration of time that the sensor 102 has been active”) over the service life of the article of PPE (Par. 201 “recorded duration of time that the sensor 102 has been active can serve to detect when a sensor 102 has been refurbished to operate beyond its intended service life”); determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed (Par. 201, “notifications and/or alerts to the user that the sensor 102 is nearing the end of service life”), and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed (Par. 201 “configures itself to prohibit the sensor 102 from operating further”).
Tobias teaches an environmental sensor (Fig. 2, 252) that detects an environmental factor (fig. 4, 490).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a second sensor that detects whether the article of PPE is in active use; an amount of time that the article of PPE is being worn by the worker over a service life of the article of PPE and a second cumulative amount of time the article of PPE is in active use over the service life of the article of PPE,  the second cumulative amount of time the article of PPE is in active use based on second data from the second sensor; wherein usage data includes and the second cumulative amount of time the article of PPE is in active use; determine, based on the usage data, whether servicing or end-of-life servicing of the article of PPE is needed, and disable the article of PPE from active use with the power being supplied to the article of PPE in response to determining that servicing or end-of-life of the article of PPE is needed based on the teachings of Al-Ali in the system of Mack because it can advantageously issue notifications and/or alerts to the worker that the sensor is nearing the end of service life (Al-Ali par. 201) thus leading to an improved system. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to use an environmental sensor that detects an environmental factor as taught by Tobias in Mack and store that data as taught by Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being worn to a respirator mask.

In claim 13, Mack does not disclose wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels.
Tobias teaches wherein the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels (Par. 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the environmental sensor detects at least one of the following environmental characteristics: air quality and ambient noise levels as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.

In claim 14, Mack, Hamerly, and Tobias disclose all of claim 13. Mack does not disclose wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics.
Tobias teaches wherein the environmental sensor generates an environmental rating based on the detected environmental characteristics (Par. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the environmental sensor generates an environmental rating based on the detected environmental characteristics as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.

In claim 15, Mack, Hamerly, and Tobias disclose all of claim 14. Mack does not disclose wherein the information indicative of the environmental factor within the usage data comprises the environmental rating.
Tobias teaches wherein the information indicative of the environmental factor within the usage data comprises the environmental rating (Par. 77).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the information indicative of the environmental factor within the usage data comprises the environmental rating as taught by Tobias in Mack in order to apply the system of Mack to a respirator mask environment, thus applying the benefits of Mack’s proximity sensors detecting if the gear is being warn to a respirator mask.

In claim 16, Mack discloses wherein the article of PPE is one of: a mask, a respirator, a hard hat, a welding helmet, protective hearing muffs, an eye protector, protective clothing, safety footwear or a fall protection harness (Fig. Fig. 1, Fig. 5, hard hat, protective clothing).

In claim 17, Mack discloses wherein the first sensor is one of: an accelerometer, a capacitive sensor, a capacitive touch switch, a pressure switch, an acoustic sensor, a reed switch, a temperature sensor, a pressure sensitive switch, a gas sensor, a flow sensor and an optical sensor (Par. 29 “capacitive sensor”, “pressure sensor”).

In claim 19, Mack discloses a sealing membrane in contact with the skin of the worker when the worker is wearing the article of PPE (Fig. 3, Fig. 5, Par. 29 contact with forehead), wherein the first sensor is disposed in the sealing membrane in order to sense contact of the sealing membrane with the skin of the worker (Par. 46 “membranes”).

In claim 21, Mack, Hamerly and Tobias discloses all of claim 20. Mack further discloses wherein the second sensor detects whether the article of PPE is in active use by detecting whether the article of PPE is powered “ON” (Par. 13).



Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments on pages 7-8 the examiner respectfully disagrees. Mac discloses recording the usage of the PPE over time, Mac is not used to disclose “the service life of the article” Al-ali teaches that. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Al-ali being non-analogues art, the examiner respectfully disagrees. Claims are given the broadest reasonable interpretation, and as written are not considered to be limited to the “industrial safety art arena”. Per MPEP 2141.02 (a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”. It is clear that one of ordinary skill in the art would look to other devices that monitor the usage of the device over time, which Al-ali is considered to be a part of. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060101561 A1, Helmet Shield Provided With Positioning And Adjusting Device; US 20040223876 A1, System, Method, And Apparatus For Detecting Breach Of Exposure Protection Equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2857    


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857    
12/15/2022